      Case 1:20-cv-00053-SPW-TJC Document 28 Filed 08/25/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


LISA SIDES, et al.,                               CV 20-53-BLG-SPW-TJC

                    Plaintiffs,
                                                  ORDER
vs.

GLOBAL TRAVEL ALLIANCE,
INC.,

                    Defendant .

      Before the Court is the parties’ joint status report post-settlement conference.

(Doc. 27.) The parties report that a resolution was not reached. (Id.) The parties

thus request the temporary stay to be lifted. (See Doc. 24.) Good cause appearing,

      IT IS HEREBY ORDERED that the temporary stay (Doc. 24) is

VACATED.

      IT IS FURTHER ORDERED that Plaintiffs’ response brief to Defendant’s

motion to dismiss (Doc. 14) is due no later than 14-days from this order, or

September 8, 2020. Defendant’s reply, should they choose to file one, shall be

due 14-days thereafter, or September 22, 2020, pursuant to L.R. 7.1(d)(1)(C).

      DATED this 25th day of August, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
